  Exhibit 10.7
CONSULTING AGREEMENT
 
This Agreement made by and between ProUroCare Medical Inc., with a place of
business at 6440 Flying Cloud Drive, Suite 101, Eden Prairie, Minnesota 55344
(“PUC”), and Alan Shuler with an address at 18815 4th Avenue North, Minneapolis,
MN 55447 (“Consultant”), effective this 13th day of May, 2013;
 
WHEREAS, PUC wishes to avail itself, under the terms of this Agreement, of the
services of Consultant;
 
WHEREAS, Consultant is agreeable, under the terms of this Agreement, to provide
services to PUC;
 
NOW, THEREFORE, the parties agree as follows:
 
I.            Services
 

A. The Consultant shall provide services to PUC, as requested by the CEO of PUC
(the “CEO”), in subjects related to the Consultant’s professional qualifications
as Chief Financial Officer (“CFO”) to PUC.

 

B. All such services shall be rendered at such times as are agreed to between
the CEO and the Consultant and shall be subject to the reasonable conflicting
scheduling obligations of the Consultant.

 

C. During all times that Consultant’s duties as CFO of PUC are performed, PUC
shall provide Consultant the protections set forth in Section XI.

 
II.           Compensation
 

A. PUC shall pay Consultant One Hundred Dollars ($100.00) per hour for the
requested services provided pursuant to this Agreement (as specified in
paragraph II A 2 below) and shall issue shares of common stock of PUC (“Shares”)
(as specified in paragraph II A 1 below):

 

1. The number of Shares to be provided in a month shall equal Fifty Dollars
($50.00) divided by the price of Shares — calculated to be equal to the volume
weighted average of Shares for thirty (30) days prior to Share issuance —
multiplied by the number of hours expended providing services under this
Agreement (e.g., 50/.50x50 = 5000 Shares in the month for which the average
Share price is fifty cents ($0.50) and fifty hours of service are provided). The
Shares will be issued under the PUC 2009 Stock Plan the last business day of
each calendar month.

 
 

 

2. Consultant shall prepare a weekly statement identifying the services provided
and the hours spent providing such services and PUC shall pay such statement
within five (5) days of its receipt, unless other arrangements are made for such
payment between the CEO and Consultant. Failure to reach agreement upon a
mutually acceptable payment plan for outstanding weekly statement(s) shall allow
Consultant to terminate this Agreement for cause pursuant to Section IX A.

 

B. PUC will reimburse Consultant in accordance with its normal reimbursement
policy for reasonable travel and other expenses incurred at PUC’s request in
carrying out the Consultant’s duties under this Agreement. Reimbursement for
approved expenses will be made within five (5) days of receipt from the
Consultant of an itemized expense report.

 
III.          Confidentiality
 

A. PUC may disclose certain technical or business information to Consultant
which is proprietary and of value to PUC and which PUC maintains in confidence
(“Confidential Information”) in connection with the services to be performed
under this Agreement. As used in this Agreement, Confidential Information means
and includes all nonpublic information disclosed by PUC or its agents to
Consultant, regardless of the form in which it is disclosed (whether orally or
in writing or electronically). Confidential Information includes, without
limitation, (i) nonpublic information relating to PUC’s technology, customers,
business plans, promotional and marketing activities, finances and other
business affairs, and ii) third party information that PUC is obligated to keep
confidential. Confidential Information shall be maintained in confidence by
Consultant, during and for three (3) years after expiration or termination of
this Agreement, and not used except to perform the services under this
Agreement, without the written permission of PUC.

 

B. Any proprietary or trade secret information developed in the course of
providing services or performing duties under this Agreement shall be deemed to
be the property of PUC and shall constitute Confidential Information.

 
IV.           Ideas/Assignments
 

A. During the term of this Agreement, it is contemplated that Consultant may
generate ideas, inventions, improvements or suggestions, whether or not
patentable (“Ideas”) connected with the delivery of services under this
Agreement. If an Idea is generated from the services provided under this
Agreement by Consultant, irrespective of whether such Idea is made alone or in
conjunction with others at PUC or elsewhere, Consultant agrees to disclose such
Idea and assign it to PUC in a form satisfactory to its Counsel. Consultant
further agrees to render assistance as PUC may require to perfect such
assignment and to execute any documents required to publish, patent or protect
such Idea in any patent office or in litigation. Any such Ideas shall be deemed
as “works made for hire” unless applicable law requires otherwise.

 
 

 

B. Any Ideas which are not derived from work under this Agreement and which
Consultant believes to be proprietary or confidential to him/her, if disclosed
to PUC shall be disclosed only under a separate agreement which is crafted to
preserve the confidentiality and any proprietary rights Consultant may have to
the Idea.

 

V. Copyrightable Materials

 
Copyrightable materials that Consultant develops under this Agreement shall be
the property of PUC. Consultant agrees to assign such copyrightable materials to
PUC and to sign any documents required by applicable copyright statutes in this
or any other country. These copyrightable materials shall be deemed as “works
made for hire” unless applicable law requires otherwise.
 
VI.           Conflict of Interest/Representation of Authority
 

A. During the period of this Agreement, Consultant will not serve as a
Consultant or provide services to any third party concerning any
pressure-sensing technology or system that is used to measure the elasticity of
tissues in the prostate or enter into any other agreement inconsistent with any
term of this Agreement, unless specifically agreed to in writing by PUC.

 

B. Consultant represents and warrants that Consultant and any employee, agent or
representative of Consultant has full right and authority to enter into this
Agreement under applicable law. Consultant agrees to secure any necessary
licenses, registrations, notifications or approvals, administrative or
governmental, for the work.

 
VII.          Independent Contractor
 

A. It is expressly understood and agreed that for all purposes, including but
not limited to workers’ compensation insurance, unemployment insurance, FICA,
and federal and state tax withholding, Consultant shall be deemed to be an
independent contractor and not an employee of PUC. As such, Consultant shall not
be entitled to the benefits that PUC provides to its employees.

 

B. In the event PUC is liable for any withholding taxes, unemployment
compensation or workers’ compensation associated with Consultant’s performance
of this Agreement, Consultant agrees to indemnify PUC for all such payments paid
or payable on Consultants’ behalf.

 

C. Consultant shall have the right to control and direct the means, manner and
methods by which services are provided under this Agreement.

 
 

 
VIII.        General Provisions
 

A. This Agreement represents the only Agreement relating to this subject matter
between the parties hereto. All past or contemporaneous discussions, agreements,
understandings, or proposals, whether oral or written, are superseded by this
Agreement.

 

B. If any part of this Agreement is unenforceable, that will not affect any
other part. This Agreement will be read as if the unenforceable parts were
omitted.

 

C. Except as explicitly stated elsewhere in this Agreement, Consultant may not
incur any liability on PUC’s behalf or bind PUC to any contractual or payment
obligation without the prior express written authorization of PUC.

 

D. This Agreement shall be construed and interpreted under and in accordance
with the laws of the State of Minnesota, United States of America.

 

E. No modifications to this Agreement can be made except in writing, signed by
Consultant and PUC.

 

F. This Agreement may be executed in one or more counterpart copies, each of
which shall have the same force and effect as an original.

 

G. No rights or obligations under this Agreement may be assigned or
subcontracted by any of the parties without the prior written consent of the
other party. Any other attempted assignment or subcontract is voided.

 
IX.           Duration of Agreement
 

A. This Agreement is effective as of the date first above written and
automatically expires on May 13, 2014, provided that either party may terminate
this Agreement at any time prior to expiration of such one (1) year term with or
without cause, upon five (5) days written notice. Upon any such early
termination, Consultant will not incur any further time or expenses on behalf of
PUC and PUC shall be obligated to pay only for expenses and time incurred prior
to such termination.

 

B. The terms of Section III on Confidentiality, Section IV on Ideas/Assignment
and Section V on Copyrightable Materials shall survive the expiration of this
Agreement.

 
 

 
X.           Binding Arbitration
 
Any dispute related to this Agreement between the Consultant and PUC, including
its formation, performance, or termination, which cannot be resolved within a
reasonable time, may be referred by any of the parties to binding arbitration in
accordance with the Rules for Non-Administered Arbitration of Business Disputes
of the Center for Public Resources, Inc., in effect as of the date of this
Agreement. Such arbitration, which the parties intend to substitute for
litigation, shall occur in Minneapolis, Minnesota, and the arbitration results
may be entered as a final judgment in a court with jurisdiction. Such
arbitration shall be governed by the Federal Arbitration Act (9 U.S.C. Section
1-16 et seq.). All parties shall be responsible for their own costs and fees
(including attorney’s fees), and shall divide common costs and fees equally. Any
contrary provisions of the United States Arbitration Act notwithstanding, the
parties expressly stipulate and agree that the arbitrator is not empowered to
award damages in excess of actual damages; punitive, exemplary or treble damages
are expressly agreed to be beyond the powers conferred upon the arbitrator. The
parties further agree that the award rendered by the arbitrator shall not
constitute a basis for collateral estoppel as to any issue.
 
XI.           D&O Insurance
 
In consideration for Consultant agreeing to perform the duties as CFO of PUC —
and during the time that Consultant is acting as CFO of PUC – PUC agrees to
secure and maintain D&O insurance of a type and in an amount typically obtained
by companies similarly situated to PUC to protect Consultant from liability
incurred as a result of Consultant’s performance of his duties as CFO of PUC.
Additionally, PUC agrees to indemnify and hold harmless Consultant from and
against all losses, liabilities, obligations, claims, contingencies, damages,
costs and expenses, including all judgments, amounts paid in settlements, court
costs and reasonable attorney’s fees which Consultant may suffer as a result of
or relating to Consultant’s activities as CFO of PUC, unless Consultant’s
actions constitute fraud, gross negligence, willful misconduct or malfeasance.
 

PROUROCARE MEDICAL INC.   CONSULTANT           By /s/ Stan Myrum   By /s/ Alan
Shuler Title Interim CEO   Title Alan Shuler Date May 16, 2013   Date May 16,
2013

 
 

